                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
              v.                    )
                                    )                            CRIMINAL NO. 19-10080
DAVID SIDOO, et al                  )
            Defendants              )
                                    )
____________________________________)

  DEFENDANTS’ MOTION FOR PRODUCTION OF EXCULPATORY EVIDENCE
REGARDING TITLE III INTERCEPTIONS AND CONSENSUAL RECORDINGS AND
                  FOR OTHER APPROPRIATE RELIEF

        Now come the Defendants, by and through undersigned counsel, and hereby respectfully

request that this Honorable Court Order the government, pursuant to Brady v. Maryland, 373 U.S. 83

(1963) and Local Rule 116.2, to produce all non-minimized interceptions resulting from the

execution of the four Title III Orders that have not yet been disclosed to the defense in discovery, as

well as any and all consensual recordings and text messages that were initiated or received by Rick

Singer after he commenced his cooperation in September 2018 that have not been disclosed to the

defense. Such an Order, in addition to ensuring compliance with the government’s Constitutional

obligations, would avoid the predictable delay likely to result from a deferred disclosure of the audios

on the eve of trial in the event the government elects to call Singer as a witness, e.g. pursuant to the

procedure required by 18 U.S.C. 3500.

        I.      Factual and Legal Background

        To-date, the government has produced only a subset of the foregoing materials. See
                                                1
generally Letter Requesting Discovery and Government Response, attached hereto as Exhibits 1 and

2. With respect to the Title III intercepts, it has provided 1,463 recordings or text messages deemed

“pertinent,” but not the 7,825 additional intercepted communications. Similarly, the government has

produced only 2,047 calls and texts out of the total 8,559 consensually recorded communications by

Singer between late September 2018 and March 14, 2019.1 Upon information and belief, not all of

the non-disclosed Title III intercepted calls deemed “non-pertinent” have been reviewed by any of

the Assistant U.S. Attorneys working as part of the prosecution team. Rather, the determination

regarding the scope of the government’s discovery obligations and the decision-making as to whether

any specific non-minimized interception is or is not “pertinent” has been left to the agents monitoring

or reviewing the calls. Similarly, as to the consensual recordings, on information and belief the

determination of pertinence has thus far been made by law enforcement agents, not the prosecutorial

team of attorneys.2

        Brady holds “that the suppression by the prosecution of evidence favorable to an accused . . .

violates due process where the evidence is material either to guilt or to punishment, irrespective of

the good faith or bad faith of the prosecution.” 373 U.S. at 87. The reason for this rule is clear and


1
 The government has informed the defense that many but not all of these non-disclosed
consensual communications “have no content because the telephones never connected or there
was no answer.” Exhibit 2 at 1 n.1.
2
  Up until today, the defense was unaware that the prosecutors were intending or engaging in any
review of the non-disclosed calls. While discussing the redaction issue today, AUSA Rosen
informed Mr. Weinberg that the prosecutors had commenced such a review. Counsel is unaware
of and the government can more fully explain the details and scope of that review and whether it
will be of each and every non-disclosed intercept and each and every non-disclosed consensual
recording.

                                                   2
fundamental: “[s]ociety wins not only when the guilty are convicted but when criminal trials are fair;

our system of the administration of justice suffers when any accused is treated unfairly.” Id. Brady

applies to “[i]mpeachment evidence, . . . as well as exculpatory evidence.” United States v. Bagley,

473 U.S. 667, 676 (1985) (citing Giglio v. United States, 405 U.S. 150, 154 (1972)). And, crucially

for present purposes, each “individual prosecutor has a duty to learn of any favorable evidence

known to the others acting on the government’s behalf in the case, including the police.” Kyles v.

Whitley, 514 U.S. 419, 437 (1995). In other words, the government’s Constitutional obligations may

not be delegated to investigators by entrusting those non-lawyers to provide all exculpatory evidence

to prosecutors. To the contrary, prosecutors have an independent obligation to personally make

exculpatory disclosure decisions regarding information in the hands of law enforcement such as the

non-disclosed audios of the government’s pivotal informant Rick Singer.

       II.     Consensual Recordings

       With respect to the consensual recordings, the government has declined the defense’s request

to provide any information whatsoever about the communications that it has chosen not to produce.

Unlike the “non-pertinent” Title III intercepts, there is no log of the more than 6,000 unproduced

consensual recordings, attempted recordings (see footnote 1 supra), or intercepted texts.

Accordingly, there is simply no way for the defense to specifically identify exculpatory information

contained therein or even to identify any particular relevant consensually recorded call (other than

those which have already been produced) initiated or received by Rick Singer while working as a

secret and undercover informant for the U.S. Attorney’s Office and FBI.

       While the government, of course, possesses the information necessary to conduct the Brady

                                                   3
analysis, it has not yet done so by the protocol mandated by the Supreme Court where prosecutors

not law enforcement agents make Brady decisions. Instead, it has relied on agents’ classifications of

calls as “non-pertinent” to conclude that they axiomatically do not contain Brady material. This

practice is in significant tension with Kyles’s directive that prosecutors have “a duty to learn of any

favorable evidence known to the others acting on the government’s behalf in the case.” 514 U.S. at

437 (emphasis added). It is the government’s duty to ensure that exculpatory evidence is provided to

the defendants, and that duty may not be simply passed off to investigating agents. That is especially

so in the present case, which has included three superseding indictments reflecting what one district

judge has described as the government’s “evolving understanding” of its own prosecution theories.

See United States v. Bizzack, No. 19-CR-10222, Dkt. 34, Sent. Tr. at 46 (Oct. 30, 2019) (Woodlock,

J.) (“[T]he government has this evolving understanding of what can be charged and what will be

charged, how it will be charged and how this question will be teed up.”); see also id. at 39, 42, 51.

        The mere fact that the consensual recordings were made while Singer was cooperating with

the government strongly suggests that the communications are exculpatory in nature. Indeed, the

defense respectfully submits that any and all such communications have the potential to demonstrate

Singer’s bias and interest in favor of furthering the government’s investigation. See United States v.

Snell, 899 F. Supp. 17, 23 (D. Mass. 1995) (requiring production of “evidence of bias or prejudice on

the part of government witnesses”). They are also likely to include evidence of Singer’s intentional

attempts to impede the investigation, his attempts to broaden his “legitimate” business interests while

he is cooperating indicating a subjective belief that he will not be incarcerated, and false statements



                                                    4
to prospective new clients inflating his credentials and the scope and size of his businesses.3

          III.   Title III Intercepts

          Unlike for the consensual recordings, the government has provided logs containing at least

some basic information regarding Title III intercepts deemed “non-pertinent.” The logs include

phone numbers, sometimes (but not always) participant names, dates and times, and length of calls.

The logs also provide brief synopses of some, but not all, of the “non-pertinent” and non-minimized

Title III intercepts. The Title III logs, however, provide inadequate and inconsistent detail to comply

with Brady (and only run through October 1, 2018, the end of a series of four Title III interceptions).

          In many instances, the mere presence or absence of a particular communication by Singer

will be exculpatory and material to the defense by exposing specific lies told to both defendants and

uncharged clients of his business. Numerous disclosed audios make reference to prior conversations

Singer claims to have had with Deans of universities, coaches, prominent business people, athletes,

or other celebrities during the time period of the Title III interceptions. Singer appears to have used

such allusions to recognizable, well-respected people as a means of fostering trust with his clients

and boosting his perceived legitimacy. For example, on July 3, 2018, Singer called Defendant David

Sidoo claiming to have recently spoken to “your boy           .” Although the Title III call logs reflect

one call to “                   ,” that communication does not, on its face, directly relate to Mr.

         . The absence of a prior interception involving               would, of course, prove that

Singer was lying to Mr. Sidoo. Similarly, on June 11, 2018, Singer told Defendant Robert Zangrillo

that Singer had personally spoken to USC’s crew coach about Mr. Zangrillo’s daughter. There is no

3
    There are Title III intercepts produced by the government reflecting all of the above.

                                                     5
the agents’ experience or training on the legal requirements of Brady, or their understanding of the

issues in this case, which have evolved substantially over time.

        IV.     Avoiding Delay

        In the event that the government ultimately decides to call Singer as a witness, all calls

related to his testimony will have to be disclosed under the Jencks Act. See 18 U.S.C. § 3500(b); see

also § 3500(e)(2) (defining “statement” to include “a stenographic, mechanical, electrical, or other

recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement

made by said witness and recorded contemporaneously with the making of such oral statement”).

Such delayed disclosure of the withheld Singer recordings will predictably necessitate a prolonged

continuance of the trial date in this matter. Singer, who appears likely to be a principal witness for

the government, had thousands of calls recorded pursuant to the Tile III Orders and consensually

after he began cooperating. In the event that the heretofore undisclosed calls are later determined to

be relevant, those calls will have to be reviewed by the defense, transcribed as necessary, and

incorporated into a defense strategy. This task will be impossible to complete in the midst of trial.

See Snell, 899 F. Supp. at 20 (“Clearly, information obtained on the eve of trial, or worse yet, mid

trial, is less effective to an advocate than information obtained earlier.”); Joseph Berger, Mistrial

is Declared in Malcolm Smith Corruption Trial, N.Y. Times (June 17, 2014) (“Judge Kenneth

M. Karas of United States District Court [for the Southern District of New York] granted Senator

Smith and one of his two co-defendants a mistrial because federal prosecutors had failed to turn

over promptly to the defense more than 70 hours of wiretapped conversations, about a third of

them in Yiddish, and translating and digesting them [by defense counsel] would require jurors to

                                                    7
serve longer than some could manage.”).4 Moreover, under the statute, if the government

“claims that any statement ordered to be produced . . . contains matter which does not relate to

the subject matter of the testimony of the witness, the court shall order the United States to

deliver such statement for the inspection of the court in camera.” 18 U.S.C. § 3500(c). The

Court is directed to “excise the portions of such statement which do not relate to the subject

matter of the testimony of the witness.” Id. This process too will take time and result in

significant delay if deferred until the eve of trial. And even if Singer ultimately is not called as a

witness, his credibility remains of importance: Fed. R. Evid. 806 permits the impeachment of an

out of court declarant. Singer’s intercepted communications will unquestionably be a major part

of the government prosecution and any decision not to call him will not therefore obviate the

government’s exculpatory evidence obligations.

       For the foregoing reasons, the Defendants respectfully request that this Honorable Court

Order the government to produce all of the non-disclosed Title III and consensually recorded audios

and text messages.

                        COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel conferred with counsel for the government and the government

opposes the defendants’ requested relief.




4
  The Court’s Order in Smith simply granted a mistrial “for the reasons stated on the record.”
United States v. Smith, No. 13-CR-297, Dkt. 279 (S.D.N.Y. June 26, 2014). The news report
cited above, however, accurately attributes the decision to the government’s delay in producing
recorded conversations involving a cooperating witness.

                                                  8
    Respectfully Submitted,
    DAVID SIDOO
    By His Attorneys,

    /s/ Martin G. Weinberg
    Martin G. Weinberg, Esq.
    Mass. Bar No. 519480
    20 Park Plaza, Suite 1000
    Boston, MA 02116
    (617) 227-3700
    owlmgw@att.net

    /s/ David Z. Chesnoff
    David Z. Chesnoff, Esq.
    Chesnoff & Schonfeld
    520 S. 4th Street
    Las Vegas, NV 89101
    (702) 384-5563
    dzchesnoff@cslawoffice.net

    /s/ Richard A. Schonfeld
    Richard A. Schonfeld, Esq.
    Chesnoff & Schonfeld
    520 South Fourth Street
    Las Vegas, NV 89101
    (702) 384-5563
    rschonfeld@cslawoffice.net


    ROBERT ZANGRILLO
    By His Attorneys,

    /s/ Martin G. Weinberg
    Martin G. Weinberg, Esq.
    Mass. Bar No. 519480
    20 Park Plaza, Suite 1000
    Boston, MA 02116
    (617) 227-3700
    owlmgw@att.net

    s/ Matthew L. Schwartz
9
     Matthew L. Schwartz, Esq.
     Boies Schiller Flexner
     55 Hudson Yards, 20th Floor
     New York, NY 10001
     (212) 303-3646
     mlschwartz@bsfllp.com

     /s/ Nicholas C. Theodorou
     Nicholas C. Theodorou, Esq.
     Foley Hoag LLP
     155 Seaport Boulevard
     Seaport World Trade Center West
     Boston, MA 02210
     (617) 832-1163
     ntheodorou@foleyhoag.com


     JOHN WILSON
     By His Attorneys,

     /s/ Michael Kendall
     Michael Kendall, Esq.
     Yakov Malkiel, Esq.
     White & Case, LLP
     75 State Street
     Boston, MA 02109
     (617) 939-9310
     michael.kendall@whitecase.com


     HOMAYOUN ZADEH
     By His Attorney,

     /s/ Tracy A. Miner
     Tracy A. Miner, Esq.
     Miner Orkand Siddall LLP
     470 Atlantic Ave, 4th Floor
     Boston, MA 02210
     (617) 273-8421
     tminer@mosllp.com


10
     DIANE BLAKE
     By Her Attorney,

     /s/ David E. Meier
     David E. Meier, Esq.
     Todd & Weld
     One Federal Street, 27th Floor
     Boston, MA 02110
     (617) 720-2626
     dmeier@toddweld.com


     TODD BLAKE
     By His Attorney,

     /s/ David E. Meier
     David E. Meier, Esq.
     Todd & Weld
     One Federal Street, 27th Floor
     Boston, MA 02110
     (617) 720-2626
     dmeier@toddweld.com


     GAMAL ABDELAZIZ
     By His Attorneys,

     /s/ Brian T. Kelly
     Brian T. Kelly, Esq.
     Joshua C.H. Sharp, Esq.
     Nixon Peabody LLP
     100 Summer Street
     Boston, MA 02110
     (617) 345-1000
     bkelly@nixonpeabody.com


     MARCI PALATELLA
     By Her Attorney,

     /s/ Michael K. Loucks
     Michael K. Loucks, Esq.
11
                                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                                    500 Boylston Street
                                                    Boston, MA 02116
                                                    (617) 573-4840
                                                    michael.loucks@skadden.com

Dated: December 9, 2019

                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, December 9, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                    /s/ Martin G. Weinberg
                                                    Martin G. Weinberg, Esq.




                                               12
